Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3: line 11, change “cardia” to “cardiac”.
Claim 13: line 11, change “cardia” to “cardiac”.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-22 directed to a species non-elected without traverse.  Accordingly, claims 21-22 been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Pei (US PG Pub 2017/0106191) discloses confirming PMT and making interval adjustments in response to the PMT but is silent in response to an atrial leadless pacemaker and a ventricular leadless pacemaker each initiating an interval in the manner claimed.  Fishler et al. (US PG Pub 2016/0121128) describes a leadless pacemaker system that provides a response to PMT detection and the atrial leadless pacemaker implements a PVARP timer, but is silent with regard to the ventricular leadless pacemaker initiating an interval in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792